DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/13/2022 has been entered. Claim 1 has been amended. Claims 1-10 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Till et al. (US 2015/0020944 A1), in view of Koyama (JP 2015-231773 A), in view of Ohara et al. (US 2001/0050129 A1 – of record).
Regarding claims 1, 3, Till discloses a pneumatic tire comprising:
a tread portion 15 extending in a tire circumferential direction and having an annular shape – (understood as implied by the cross-sectional shape of FIG-1); a pair of sidewall portions 16 respectively disposed on both sides of the tread portion – see FIG-1; a pair of bead portions 15 each disposed on an inner side of the pair of sidewall portions 16 in a tire radial direction – see FIG-1; and a carcass ply 12 which extends between the pair of bead portions 15 – see FIG-1.
The carcass ply is formed from a carcass cord of polyester cords – (construed as organic fiber cords having filament bundles of organic fibers intertwined together) – see [0087] - [0088]. The cords are dipped and have a linear density of 5346.1 d/Tex - see [0089] and Table 2, corresponds to a fineness of the carcass cord after dip treatment being from 4000 dtex to 8000 dtex).
And as the carcass ply 14 is formed of only PET material this satisfies the claimed organic fibers forming the carcass cord being a uniform material; and being formed from a body portion extending from the tread portion through each sidewall portion to a corresponding bead portion and a folded back portion folded back at each bead portion and extending toward a corresponding sidewall portion side, and having a contact region at the sidewall portion where the body portion and the folded back portion are in contact, see [0087] - [0088] and FIG. 1.
Till generically discloses an elongation at break value and the use of a rubber ply coat compound and cord diameter, prompting one to look at conventional carcass cords which are coated and carcass cords having specified elongation values.
Koyama discloses a pneumatic tire suitable for balancing side-cut resistance and steering stability. The tire includes the use of a polyester carcass cord polyester in the form of a polyethylene terephthalate (PET), this type of cord being suitable for its inexpensiveness and high tensile rigidity – see page 13, paragraphs 1-2. Additionally, the cord has an intermediate elongation of 4.2% under a load of 1.5 cN/dtex, this type of cord being suitable for providing high toughness while maintaining a high elastic modulus, see page 13, paragraph 6 – page 14, paragraph 1 – (corresponds to an intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load being from 3.3% to 4.2%).
As the prior at substantially discloses the claimed carcass cord structure of tire, it is considered the slight difference in load under the same testing standard would result in a similar range of that as claimed; since the slightly different load results in a point 4.2% which is a point in the claimed range of 3.3% to 4.2%.
Ohara discloses a pneumatic tire suitable for reducing the weight of the bead portions without deteriorating the bead durability, see [0001]. The tire is configured to include a carcass whose main body portion cords 9A and turnup portion cords 9B have a thickness between them of N. And a diameter K, such that N is set in the range of from 0.15 to 4.5 times the diameter K of the carcass cords, see [0103]. Therefore, N/K ≈ 0.15 – 4.5 which overlaps the claimed G/R ≈ 0.50 – 0.60. Ohara further discloses such a configuration suppresses shearing forces which cause ply separation and compressive stresses which cause undesirable heat generation in the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of Till to have the claimed intermediate elongation as taught by Koyama and the claimed ratio of carcass topping rubber gauge and cord diameter as taught by Ohara to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 4-5, 8-9, as previously discussed, modified Till discloses a linear density of 5346.1 d/Tex, which meets the claimed range of 5000 dtex to 7000 dtex - see [0089] and Table 2; and the intermediate elongation of the carcass cord at the sidewall portion being 4.2% under a load of 1.5 cN/dtex, see page 13, paragraph 6 – page 14, paragraph 1 – (corresponds to an intermediate elongation of the carcass cord at the sidewall portion under 1.0 cN/dtex load being from 3.5% to 4.0%); and since the prior substantially discloses the claimed carcass cord structure of tire, it is considered the slight difference in load under the same testing standard would result in a similar range of that as claimed; since the slightly different load results in a point 4.2% which is a substantially close to claimed range of 3.5% to 4.0% under a load of 1.0 cN/dtex. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Till et al. (US 2015/0020944 A1), in view of Koyama (JP 2015-231773 A), in view of Ohara et al. (US 2001/0050129 A1 – of record), as applied to claim 1 above, and further in view of Takenaka (US 2018/0154695 A1, used as English translation for JP 6004045 B1).
Regarding claims 2, 6-7, while modified Till discloses the use of a twist; it does not explicitly disclose the twist coefficient used prompting one to look for conventional twist schemes.
Takenaka discloses a pneumatic tire suitable for ensures external damage resistance of a tire side portion while steering stability is maintained, see [0001]. The tire being configured to have carcass cords formed of PET and twisted having a twist coefficient value K of 2200, this being suitable for achieving high rigidity while ensuring steering stability see [0047], [0065]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of Till to have the claimed twist coefficient as taught by Takenaka to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Till et al. (US 2015/0020944 A1), in view of Koyama (JP 2015-231773 A), in view of Ohara et al. (US 2001/0050129 A1 – of record), as applied to claim 5 above, and further in view of Takenaka (US 2018/0154695 A1, used as English translation for JP 6004045 B1).
Regarding claim 10, while modified Till discloses the use of a twist; it does not explicitly disclose the twist coefficient used prompting one to look for conventional twist schemes.
Takenaka discloses a pneumatic tire suitable for ensures external damage resistance of a tire side portion while steering stability is maintained, see [0001]. The tire being configured to have carcass cords formed of PET and twisted having a twist coefficient value K of 2200, this being suitable for achieving high rigidity while ensuring steering stability see [0047], [0065]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of Till to have the claimed twist coefficient as taught by Takenaka to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749